Citation Nr: 1601879	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-07 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for carpal tunnel syndrome of the right hand, claimed as nerve damage.  

3.  Entitlement to service connection for carpal tunnel syndrome of the left hand, claimed as nerve damage. 

4.  Entitlement to service connection for skin cancer of the face, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for high blood pressure, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for heart disease, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for vascular disease, to include as due to an undiagnosed illness. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The Veteran and his fiancée testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in September 2015.  A transcript of the hearing is associated with the claims file.  During the hearing, the undersigned held the record open for 60 days for the Veteran to obtain additional evidence. 

Thereafter, in November 2015, the Veteran submitted additional evidence relevant to the issue of service connection for an acquired psychiatric disorder with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

In determining the scope of a claim for service connection for a psychiatric disorder, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  As such, the Board has recharacterized the issues of entitlement to service connection for PTSD and depression as entitlement to service connection an acquired psychiatric disorder, to include PTSD and depression.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of service connection for an acquired psychiatric disorder and carpal tunnel syndrome of the right and left hands and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the September 2015 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for COPD, high blood pressure, heart disease, and vascular disease.   

2.  Resolving all doubt in favor of the Veteran, basal cell cancer of the left nasolabial groove first manifested during active service and was caused by sunlight exposure during active service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for COPD are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for high blood pressure are met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for heart disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for vascular disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for service connection for residuals of basal cell cancer of the left nasolabial groove are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record during the September 2015 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for COPD, high blood pressure, heart disease, and vascular disease.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues. Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed. 

II.  Service Connection for Skin Cancer of the Face

As the Board's decision to grant service connection for residuals of basal cell cancer of the left nasolabial groove herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran served as a U.S. Army engineer and paratrooper with service in Alaska and in Southwest Asia.  He contended in his July 2011 claim and during the September 2015 Board hearing that residuals of basal cell cancer of the left nasolabial groove of the nose was caused by sun exposure during outdoor training in snow conditions 1986 to 1990 and training exercises in the desert as part of Operation Desert Shield form August to October 1990.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  However, in the instant case, as the Veteran's skin cancer of the face has been attributed to a known clinical diagnosis of basal cell cancer of the left nasolabial groove, such provisions are inapplicable.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service personnel records show that the Veteran's military occupation was consistent with extended training and operations in the field including service in Alaska and Saudi Arabia as noted above.  Service treatment records are silent for any facial skin lesions or abnormalities during active service although the records do not contain a physical examination at the time of discharge from active duty.  

In a December 2011 claim for a TDIU, in a VA examination in February 2013, and in a private psychological evaluation in November 2015, the Veteran reported that he worked after service in outdoor construction trades until 2009 and at a later time performing part-time work as a roofer until 2011.  

In January 2009, the Veteran sought VA outpatient treatment for a non-healing lesion on his face near his nose.  He reported that the lesion had been present for years but had become painful and bleeding in the past year.  In March 2009, a VA primary care physician suspected possible cancer and referred the Veteran for care by a specialist.  In April 2009, a VA otolaryngologist found no oral, nasal, ear, or central nervous system involvement, but found subcutaneous epidermal and possible local nerve involvement.  As such, he obtained a punch biopsy of the lesion on the left nasolabial groove.  The diagnosis was a one by seven centimeter nodular basal cell carcinoma with ulcer and two fistulous tracks and with possible perineural invasion.  In July 2009, the Veteran was referred to a private dermatologist/Mohs specialist for surgery.  In December 2009, the Veteran underwent a Mohs procedure to remove the lesion.  A biopsy confirmed that the tissue was not malignant.  In a March 2012 VA follow-up, a primary care physician noted that the surgery was successful with no remaining cancerous tissue.  

The RO received the Veteran's claim for service connection for skin cancer of the face in July 2011.  In December 2011, the Veteran submitted annotations to an article obtained from the internet published by an advocacy organization regarding basal cell carcinoma.  The Veteran noted that his lesion was very aggressive involving six skin layers.  He also noted that he was exposed to chemicals and radiation during his service in Saudi Arabia. 

In February 2013, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report that he first noticed the lesion in the 1990s.  He accurately summarized the history of diagnosis and surgery except in paragraph 7 of his examination report where he incorrectly noted that the lesion was malignant, which was inconsistent with the record and the remainder of his report.  On examination, the PA noted a left nasolabial scar extending to the angle of the mouth that was superficial, nontender, nonadherent, with normal pigmentation and no crusting or scaling.  The PA noted, "[t]he weight of medical literature supports that basal cell carcinoma is predominantly due to chronic sun exposure, which is more likely than not the origin of this Veteran's basal cell carcinoma."  

During the September 2015 Board hearing, the Veteran testified that he participated in training exercises on glaciers and in snow conditions during four years of service in Alaska that required the use of glasses because of the sunlight and reflection from the snow.   He also testified about outdoor training in the desert in 1990 during Operation Desert Shield and reported that he did use sunscreen when it was available and practical in view of the dirty conditions.  He testified that he first noticed the lesion while on active duty but considered it a mole and did not seek treatment that might prevent him from accepted into Special Forces duty.  

The Board finds that service connection for residuals of basal cell cancer of the left nasolabial groove is warranted.  The Veteran is competent and credible to report his outdoor duties in service as well as his observation of a facial lesion while on active duty.  There is competent medical evidence to show that the Veteran had basal cell carcinoma that was successfully excised with no recurrence.  VA clinicians and the private dermatologist did not address the onset and cause for the cancer in any treatment reports other than to note the Veteran's reports that the lesion had been present for years.  However, the Board places great probative weight on the opinion of the VA PA in February 2013 who found that the Veteran's basal cell cancer was likely caused by sun exposure.  

Notwithstanding likely sun exposure during post-service construction employment, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's testimony regarding first observance of the lesion in service is credible and that he experienced significant sun exposure during active service.  The Veteran has a residual scar from surgery to remove the basal cell cancerous tissue of the left nasolabial groove.  That area of the face was substantially exposed to sunlight in outdoor duties in service, and the Veteran first noted a lesion in service.  There is competent evidence that sun exposure caused the disease.  Therefore, the elements of service connection for the residuals of basal cell cancer of the left nasolabial groove are met.

ORDER

The appeal with respect to the issue of entitlement to service connection for COPD is dismissed.

The appeal with respect to the issue of entitlement to service connection for high blood pressure is dismissed.

The appeal with respect to the issue of entitlement to service connection for heart disease is dismissed.

The appeal with respect to the issue of entitlement to service connection for vascular disease is dismissed.

Service connection for residuals of basal cell cancer of the left nasolabial groove is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder

In an October 2012 statement and during the September 2015 Board hearing, the Veteran testified that he was a squad leader in his engineering unit in Saudi Arabia, but was ordered to return to the United States prior to the end of his unit's deployment to attend to family matters at home.  He testified that he later learned that members of his squad were killed in a mine clearing accident and that this event was the cause for his PTSD and depression. 

The Veteran sought VA treatment in May 2010 for symptoms such as nightmares, insomnia, irritability, lack of anger control, and depression.  He reported to VA mental health clinicians that the symptoms first started upon his return from Southwest Asia because of the loss of his fellow soldiers.  The symptoms became more severe after he lost his civilian job in September 2009.   A VA psychiatrist diagnosed anxiety not otherwise specified (NOS), depressive disorder NOS, and alcohol dependence.  

After relocating to another state, the Veteran again sought VA treatment in June 2012 for mental health symptoms, and clinicians restarted medication management for depression and anxiety.  The Veteran experienced a behavioral crisis in December 2012, and VA examiners noted worsening symptoms of anxiety, depression, and PTSD (by history) without comment on events in service.  

In February 2013, the Veteran underwent a VA mental health examination.  A psychologist noted a review of the claims file and the Veteran's report of learning of the deaths of his fellow soldiers.  The psychologist found that learning of the deaths of the soldiers was not indicative of fear of military or terrorist attack and was not adequate to support a diagnosis of PTSD.  The psychologist also found that the Veteran's depressive disorder was not caused by events in service because they arose well after active service and were caused by post-service situational stressors.  

In October 2015, the Veteran underwent a psychological evaluation by a private psychologist who provided a detailed summary of the military, medical, and mental health symptoms and treatment.  He noted the Veteran's report of current nightmares, hallucinations, and recurrent intrusive thoughts of the deaths of his fellow soldiers and feelings that he could have prevented them had he been with his unit.  The psychologist diagnosed major depressive disorder, PTSD, and several substance abuse disorders.  He noted that the Veteran linked his mental health disability to the deaths of his fellow soldiers and that this belief manifested as symptoms such as sleep disturbance, nightmares, emotional variability, irritability, and use of substances to mask the symptoms. The opinion falls somewhat short of a clear conclusion by the examiner that delayed awareness of the deaths of his fellow soldiers caused his current disabilities but rather that it was the Veteran's belief in this theory that caused the disabilities.  The psychologist did not elaborate on any contribution to the disorders by other factors, including the situational post-service factors cited by the VA examiner.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred (in non-combat circumstances not involving fear of hostile attack); and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

In an October 2012 statement, the Veteran reported the identity of the unit, the last names of two soldiers killed, and the circumstances of an accident involving the disposal of mines that occurred in approximately February 1993 in Saudi Arabia.  

As the occurrence of the deaths of fellow soldiers has been reported by the Veteran, but not witnessed or experienced by him in a combat situation, the occurrence of this event requires verification.  Therefore, the AOJ must verify the accuracy and detail of the Veteran's information regarding the accident and engage research sources to verify the occurrence of the traumatic event.   

Following a determination of the occurrence of the reported traumatic stressor, an additional VA mental health examination is necessary to address all diagnoses of record including anxiety and depression and to include consideration of all factors affecting the Veteran's mental health disorders.  The Veteran must also be provided the opportunity to obtain additional opinion(s) from his private examiner(s).  

Carpal Tunnel Syndrome

The Veteran sought VA treatment in September 2010 for pain and numbness of the hands and one episode of "purple fingers" and was diagnosed with bilateral peripheral vascular disease based, in part, on angiograms that showed arterial occlusions and poor perfusion.  Since that time, the Veteran has been followed by primary care and vascular specialists and prescribed medication to improve blood flow.  In the course of follow-up in May 2010, the Veteran's VA attending physician also made a provisional diagnosis of carpal tunnel syndrome and referred the Veteran for a consultation with a private specialist to obtain electrodiagnostic testing and evaluation.  The results of this testing and evaluation, if any, are not in the claims file.  

However, in March 2011, a VA primary care physician noted the Veteran's report of having undergone testing of his wrists eight months earlier to address hand pain and numbness.  This physician diagnosed severe bilateral carpal tunnel syndrome, prescribed dietary supplements and wrist splints, and referred the Veteran for an orthopedic surgery consultation.  The Veteran continued to be prescribed medication, including opioid medication, for the vascular disease.  Records of surgery, if any, are not in the claims file.  

In a written statement received in October 2012, the Veteran's fiancée reported that the Veteran could not work with his hands and needed surgery for carpal tunnel syndrome.  In February 2013, the Veteran was provided a VA examination to address his claim for service connection for vascular disease, but the examiner did not address carpal tunnel syndrome or any other neurological disorder of the upper extremities.  

During the September 2015 Board hearing, the Veteran withdrew his appeal of a denial of service connection for vascular disease but testified that his military duties required extensive work with his hands which caused soreness.  He stated that he did not seek treatment in service to avoid being placed on restricted duty.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran's report of rigorous use of his hands is credible because it is consistent with this military occupation and duties over an extended period of time.  There is competent medical evidence of a diagnosis of bilateral carpal tunnel syndrome and credible lay suggestions of the onset of a disorder in service and a relationship of the disorder to his work in service.  Therefore, a VA examination to confirm the diagnosis of a neurological disorder (separate from a vascular disorder) with appropriate testing and clinical evaluation and a medical opinion on the etiology of the disorder, if any, is necessary to decide the claim.  

In view of the May 2010 VA referral to a private medical provider for a neurological examination and testing, the Veteran's report in March 2011 that he had undergone testing of his wrists, and the referral for private surgery, the Veteran should be provided another notice and opportunity to submit or identify and authorize recovery of records of any private care for carpal tunnel syndrome.   

All Claims/TDIU

Additionally, VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Because the Veteran is receiving ongoing VA medical care, the AOJ must request VA medical records pertaining to the Veteran that are dated from March 2013 to the present.  

As there are pending claims for service connection for disabilities and the AOJ must implement the award of service connection for residuals of basal cell cancer of the left nasolabial groove, the Board will defer adjudication of the claim for a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).
  
Accordingly, the case is REMANDED for the following action:

1.   Request all records of VA medical care since March 2013 and associate all records received with the electronic claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide as much additional detail as possible regarding the occurrence of the mine clearing accident in Saudi Arabia, including date (within a 60-day time frame, if possible), specific location, full names of individuals involved, and any other information that may assist in verifying that the stressor occurred.

Provide the Veteran and his representative the opportunity to submit additional opinions from the November 2015 private psychologist or other mental health professionals regarding the impact of factors other than the in-service traumatic event on the etiology of his mental health disorders.  

Provide the Veteran and his representative the opportunity to submit or identify and authorize the recovery of records of private neurological testing for carpal tunnel syndrome and records of any subsequent surgical intervention.  If authorized, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Then, using the information provided by the Veteran in his October 2012 statement (posted in the electronic file on October 6, 2012) and any additional information provided by the Veteran as a result of the development ordered in paragraph 2, attempt to verify his alleged stressor through the Joint Services Records Research Center (JSRRC) and/or other appropriate sources, following the procedures set forth in 38 C.F.R. § 3.159.  Specifically request that efforts be made to verify the Veteran's report that members of his unit were killed in a mine clearing accident in Saudi Arabia.  Associate any information obtained with the electronic claims file.

4.  If and only if the occurrence of the traumatic event is verified, schedule the Veteran for a VA mental health examination by a VA psychiatrist or doctoral-level psychologist.  Provide access to the electronic claims file to the examiner and request that the examiner review the file including the results of the February 2013 VA examination and the November 2015 private examination and note the review in an examination report.  

All additional and necessary tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD based on any verified stressor.  The examiner must also provide an opinion whether it is at least as likely as not that the Veteran's anxiety disorder, depressive disorder, or any other diagnosed acquired psychiatric disorder was caused or aggravated by any verified stressor or other aspects of active service.

The rationale for any opinion offered should be provided.  

5.  After obtaining all outstanding records, schedule the Veteran for a VA neurological examination of his right and left hands by an appropriately qualified examiner.  Provide access to the electronic claims file to the examiner and request that the examiner review the file including records of any private examination and treatment for carpal tunnel syndrome or other neurological disorders of the right and left hands and note the review in an examination report.  All additional and necessary tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Request that the examiner provide diagnoses for any neurological disorders of the right and left hands extremities to included carpal tunnel syndrome if appropriate and provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any disorder was caused or aggravated by extensive use of the hands in performing the Veteran's military duties or any other aspect of active service. 

The rationale for any opinion offered should be provided.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, and carpal tunnel syndrome of the right and left hands, and for entitlement to a TDIU.  If any claim remains denied, issue a supplemental statement of the case with an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


